— In a habeas corpus proceeding, the petitioner appeals from a judgment of the Supreme Court, Westchester County (Reed, J.), entered December 12, 1984, which dismissed the writ.
Judgment affirmed, without costs or disbursements.
The remedy of habeas corpus is not available in the instant case, as the petitioner is not entitled to immediate release, having been incarcerated on new charges for crimes committed while on parole (see, e.g., People ex rel. Mendolia v Superintendent, 47 NY2d 779). In any event, it is clear that the decision to revoke the petitioner’s parole was supported by a preponderance of the evidence at the final hearing, specifically, the certificate of conviction of the crimes of burglary in the second degree and criminal mischief in the fourth degree, and the petitioner’s failure to deny his conviction of burglary (see, Executive Law § 259-i [3] [f] [viii]; 9 NYCRR 8005.2 [d]).
We have considered the petitioner’s other claims and find them to be without merit. Niehoff, J. P., Lawrence, Kunzeman and Kooper, JJ., concur.